UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7021



TALIESIN, a/k/a Mark Lee Patrick,

                                              Plaintiff - Appellant,

          versus


K. HAWK, Director, Federal Bureau of Prisons,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-250-F)


Submitted:   October 12, 2000             Decided:   October 20, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Taliesin, Appellant Pro Se. Jerri Ulrica Dunston, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Taliesin appeals the district court’s order granting partial

summary judgment in his favor in this civil action pursuant to

Bivens v. Six Named Unknown Agents of Fed. Bureau of Narcotics, 403

U.S. 338 (1971).     Taliesin’s case was referred to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).    The magistrate

judge recommended that relief be granted with respect to prison

services, including mail and notary services, but denied in all

other respects. The magistrate judge advised Taliesin that failure

to file timely objections to this recommendation could waive ap-

pellate review of a district court order based upon the recom-

mendation.    Despite this warning, Taliesin failed to object to the

magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.   Accord-

ingly, we affirm the judgment of the district court.    We dispense

with oral argument because the facts and legal contentions are




                                  2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3